Citation Nr: 1218274	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  08-22 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from September 1995 to February 1996 and from December 2003 to March 2005.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran was scheduled to testify before a Veteran's Law Judge in August 2009 but failed to report for his hearing. 


FINDING OF FACT

The Veteran has a diagnosis of PTSD that is related to service.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  As the Board has concluded that service connection is warranted for PTSD, further discussion of the VCAA is not necessary. 


Analysis

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection for post-traumatic stress disorder requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), (f).

The Board observes that effective July 12, 2010, the regulations governing adjudication of service connection for posttraumatic stress disorder (PTSD) were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  For cases pending before VA as of that date, the following regulation applies:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3); see 75 Fed. Reg. 39843 (July 13, 2010).  As discussed below, the Veteran does not have a current diagnosis of PTSD; therefore, this amendment does not apply.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

In this case, the record includes the Veteran's report on a post-deployment health assessment that he served at Camp Bucca in Iraq.  His personnel records reflect that he was present in Iraq from February 2004 through February 2005.  They also indicate that he was a multiple launch rocket system crew member with a field artillery unit.  

In a July 2007 statement, the Veteran indicated that he had been having problems with sleeplessness, nightmares, hyper vigilance, and anger.  He stated that his family had told him that he was behaving differently since his return from Iraq.  He noted that his doctor had referred him to mental health but that he had missed that appointment and was told that he was not allowed to reschedule.  He requested assistance in getting his problem diagnosed.

An October 2007 VA outpatient record indicates an assessment of PTSD.

On VA examination in March 2008, the Veteran's history was reviewed.  He noted that he was with a field artillery unit and that he ran relay points in the desert, in addition to performing security on broken down vehicles.  He indicated that there were daily explosions and that he felt that he was in constant danger.  He noted that he viewed a beheading on the internet and thereafter was much more fearful for his own life.  He described an incident when the camp was being fired on, seeing the tracer rounds going over his head.  Following interview and mental status examination, the examiner provided diagnoses of PTSD, alcohol abuse versus dependence, major depression, and nicotine dependence.  She stated that the Veteran clearly met the criteria for a diagnosis of PSTD.  She noted that he was in an imminent danger pay area and felt helpless and horrified with the events taking place in Iraq.  She indicated that his fear was increased after viewing a beheading on the internet.  She noted that since his return from Iraq, the Veteran reported problems with insomnia, nightmares, flashbacks, intrusive thoughts, hypervigilance, exaggerated startle response, decreased concentration and short term memory, distractibility, difficulty identifying and expressing emotions, emotional  numbing, difficulty with trust, a sense of estrangement, isolation, anhedonia, irritability, low frustration tolerance, depression with passive suicidal ideation, anxiety, and avoidance.  

After careful consideration of the evidence, the Board finds that service connection for PTSD is warranted.  Here, the VA examiner concluded that the Veteran met the criteria for a diagnosis of PTSD and linked the PTSD diagnosis to the Veteran's anxiety over his belief that he was in constant danger while he was in Iraq.  She noted that the Veteran's response to this threat included feelings of helplessness and horror.  The Veteran's reported stressor was accepted by the VA examiner, who confirmed that it was adequate to support the diagnosis.  There is no contrary opinion or evidence of record.  The Board finds that the reported stressor is consistent with the circumstances of the Veteran's service.  Accordingly, the Board concludes that service connection for PTSD may be granted.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


